Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Group IV in the reply filed on 05/07/2021 is acknowledged.  The traversal is on the grounds that all three groups comprising Groups IV-VI all have been amended to have the same product limitations that were found patentable in US 10,544,316.  As all of these product limitations were search previously, Applicant argued that no search burden exists.  The Examiner concurs and thus the examination is expanded to include all of Groups IV-VI.
The requirement to restrict between Groups I, II, III and Groups IV-VI is still deemed proper and is therefore made FINAL.
Status of Examination
	 Claims 76-99 are pending and currently under examination.
	Applicant claims a method of preventing or reducing lines and wrinkles on the skin, preventing loss of elasticity and thinning of the skin by coating skin with a coated powder that comprises a ZnO or TiO2 nanoparticles and a coating on the surface thereof that comprises (1) silica moieties, (2) organo oxysilane moieties with a formula of R1SiO4-n, with n=1, 2 or 3 and each R1 contains 1-20 carbons and is selected from the group consisting of alkyl, alkenyl, alkynyl, aryl and heterocyclic radicals, and (3) poly(dialkyl)siloxane moieties.  The nanoparticles have an average size of 10-500 nm and the organo oxysilane moieties are present in an amount of 1-5% of the weight of the nanoparticle and the poly(dialkyl)siloxane moieties are present in an amount fo 1-22)(R22SiO)n(SiR2)O or O(SiR22)(R22SiO)n(SiR2)ORc, where n is an integer of 2 to 14, each R2 group is an alkyl, Rc is selected from the group consisting of H, methyl, ethyl and propyl, and R2 contains 1 to 20 carbon atoms.
	The claims will be given their broadest reasonable interpretation.
Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Newly added Claims 76-99 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Applicant maintains that the new claims 76-78 find inherent support in claim 71 as discussed below:

    PNG
    media_image1.png
    283
    666
    media_image1.png
    Greyscale

	In applying the written description requirement outlined in 35 USC § 112, 1st paragraph to new claims, it is acknowledged that “while there is no in haec verba requirement, newly added claims…must be supported in the specification through express, implicit or inherent disclosure.” MPEP §2164 (1)(B). 
Applicant attempts to support this inherent disclosure by citing both Claim 71 of the original disclosure which claims a method of protecting skin from light by coating skin with a composition comprising the coated powder of claim 1 and MPEP 2163.07(a) citing In re Reynolds and In re Smythe¸ where the court concluded newly added subject matter directed to theories, advantages and properties which was inherently supported by an originally disclosed device was permitted.  Applicant further argues that the coated powder utilized has properties that will, when coated on skin, inherently protect skin from sun damage and thus prevent loss of elasticity of the skin, prevent skin thinning and reduce or prevent wrinkles of the skin. These arguments were not found persuasive.
	 As outlined in In re Robertson and reiterated in MPEP § 2163.07(a), “To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill.  Inherency, however, may not be established by probabilities or possibilities.  The mere fact that a certain thing may result from a given set of circumstances is not sufficient.” 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999). While preventing loss of elasticity of the skin, preventing thinning of skin and preventing or reducing lines and wrinkles of the skin, through use of Applicant’s method is a possibility from the fruition of the method of Claim 71, there is no evidence of record that demonstrates that Applicant’s method in claim 71 necessarily prevents loss of elasticity of the skin, prevents thinning of the skin as well as prevents or reduces lines and wrinkles of the skin.  Furthermore, MPEP 2145 (I) makes clear that “attorney argument is not evidence, unless it is an admission” and that“[t]he arguments of counsel cannot take the place of evidence in the record.” In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Lastly, it is also noted that “obviousness” cannot satisfy written description.  E.g. See: MPEP § 2163; Lockwood v. American Airlines, Inc., 107 F.3d 1505, 1570-71, 41 USPQ2d 1961, 1964-65 (Fed. Cir. 1997).
Thus, as Applicant has not established by extrinsic evidence that preventing loss of elasticity of the skin, preventing thinning of the skin and preventing or reducing lines and wrinkles of the skin is more than a mere possibility or probability by carrying out the method of Claim 71, newly added claims 76-78, as well as newly added claims 79-99 which depend therefrom, are deemed new matter which lack descriptive support.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application Nos. 15/491913, 14/827155 and 13/301628, fail to provide adequate support in the manner provided by pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, as there is no extrinsic evidence of record that can establish that performing the method of claim 71 necessarily results in preventing loss of elasticity of the skin, preventing thinning of the skin and preventing or reducing lines and wrinkles of the skin, newly added claims 76-78, as well as claims 79-99 which depend therefrom, lack written description support from these original disclosures.  Thus, the instant application is not given benefit of the earlier filing dates.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 76-99 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shah et al. (US 2017/0283628 A1) in view of Ichihashi et al. (Anti-Aging Medicine 6.6 (2009): 46-59).
Applicant Claims
The scope and content of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Shah et al. teach a coated powder that comprises ZnO or TiO2 nanoparticles (abstract, para [0007], [0033], [0062], claims 1 and 3) and a coating on the surface thereof that comprises (1) silica moieties (abstract, para [0007], [0032], [0039], claim 1), (2) organo oxysilane moieties with a formula of R1SiO4-n, with n=1, 2 or 3 and each R1 contains 1-20 carbons and is selected from the group consisting of alkyl, alkenyl, alkynyl, aryl and heterocyclic radicals (abstract, para [0007], [0037], claims 1 and 6) and (3) poly(dialkyl)siloxane moieties (abstract, para [0007], [0032], [0035]).  Shah et al. further teach that the nanoparticles have an average size of 10-500 nm (claim 4), the organo oxysilane moieties are present in an amount of 1-5% of the weight of the nanoparticle (claim 15) and the poly(dialkyl)siloxane moieties are present in an amount of 1-20% of the weight of the nanoparticle (claim 17).  The poly(dialkyl)siloxane moieties have a formula O(SiR22)(R22SiO)n(SiR2)O or O(SiR22)(R22SiO)n(SiR2)ORc, where n is an integer of 2 to 14, each R2 group is an alkyl, Rc is selected from the group consisting of H, methyl, ethyl and propyl, and R2 contains 1 to 20 carbon atoms (para [0038], claim 9).  Shah et al. also teaches that the coated powder may be present as a dispersion that comprises the coated powder and a liquid carrier (claim 45) and that this dispersion may be coated on skin to protect the skin from light (claim 74).  

Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Shah et al. teach the method and coated powder composition as discussed above, but fails to specifically teach that coating skin with the coated powder reduces or prevents skin wrinkles, prevents skin thinning or prevents loss of elasticity of the skin.  The teachings of Ichihashi et al. help to cure this deficit.
Ichihashi et al. teaches that photoaged skin is characterized by coarse wrinkles, loss of elasticity, pigmented spots, dryness, verrucous papule, telangiectasia, thinning of elastic fiber bundles (pg 51, col 1, para 1).  Additionally, photoaged skin shows reduction of cutaneous microvasculature leading to decreased skin temperature and nutritional supply which Ichihashi et al. postulates can cause thinning of skin (pg 51, col 1, para 2).  Ichihashi et al. teach that photoaging is influenced directly chronic exposure to ultraviolet radiation, wherein the photoaging effects of the ultraviolet radiation is recognized to increased exponentially to increased UV exposure (pg 53, col 2, para 3).  Ichihashi et al. suggests the use of sunscreen to protect again ultraviolet radiation induced photoaging of the skin, such as the use of SPF 50 and PA+++ sunscreen for outdoor activities on sunny days and SPF 10-20, PA++ sunscreen for daily, incidental exposure (pg 53, col 2, para 2 to pg 54, col 1, para 5).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention by Applicant to combine the teachings of Ichihashi et al. with Shah et al. because both references are directed to sunscreen compositions.   An ordinarily skilled artisan would have been motivated to coat skin with the coated powder dispersion of Shah et al. in an amount to achieve a sun protection factor of 50 on a sunny day or a sun protection factor of 10-20 for daily incidental exposure, in order to protect against photoaging of the skin as suggested by Ichihashi et al.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success of reducing or preventing coarse wrinkles, loss of elasticity and skin thinning by doing so because Ichihashi et al. teach these deleterious effects from chronic sun exposure can be combated by the regular use of suitable SPF suncreens. 
	Regarding the claimed 1-5% of organo oxysilane moieties, the claimed 1-20% of the poly(dialkyl)siloxane moieties and the claimed average particle size of 10-500 nm of the nanoparticles, all of these ranges would have been prima facie obvious because Shah et al. teaches amount ranges and average particle size ranges that are identical to those claimed.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because the prior art is fairly suggestive of the claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 76-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 16-20 of U.S. Patent No. 9,139,737 (hereinafter ‘737) in view of Ichihashi et al.  Claim 1-12 and 16-20 of ‘737 teach a method of protecting skin from UV light by applying a substantially identical composition as required by the instant claims, with the exception that the amounts of organo oxysilane moieties and poly(dialkyl)siloxane moieties are present in amounts that substantially encompass the amounts instantly claimed.  The claims of ‘737 fail to specifically teach the method reduces or prevents skin thinning, skin wrinkles or loss of elasticity in the skin.  The teachings of Ishihashi et al. cure this deficit by teaching that by applying compositions that block ultraviolet light, photoaging of the skin, which results in skin wrinkles, skin thinning and loss of elasticity in the skin can be reduced or prevented.  Thus, claims 76-99 would have been obvious over the disclosure of claims 1-12 and 16-20 of ‘737 in view of Ishihashi et al. 
Claims 76-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13 and 18-20 of U.S. Patent No. 9,657,183 (hereinafter ‘183) in view of Ichihashi et al.  Claim 1-11, 13 and 18-20 of ‘183 teach a method of protecting skin from light by applying a substantially identical composition as required by the instant claims, but fail to specifically teach the method reduces or prevents skin thinning, skin wrinkles or loss of skin elasticity.  The teachings of Ishihashi et al. cure this deficit by teaching that by applying compositions that block ultraviolet light, photoaging of the skin, which results in skin wrinkles, skin thinning and loss of elasticity in the skin can be reduced or prevented.  Thus, claims 76-99 would have been obvious over the disclosure of claims 1-11, 13 and 18-20 of ‘183 in view of Ishihashi et al. 
Claims 76-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10 and 16-18 of U.S. Patent No. 10,544,316 (hereinafter ‘316) in view of Ichihashi et al.  Claim 1-8, 10 and 16-18 of ‘316 teach a method of protecting skin from light by applying a substantially identical composition as required by the instant claims, but fail to specifically teach the method reduces or prevents skin thinning, skin wrinkles or loss of elasticity in the skin.  The teachings of Ishihashi et al. cure this deficit by teaching that by applying compositions that block ultraviolet light, photoaging of the skin, which results in skin wrinkles, skin thinning and loss of elasticity in the skin can be reduced or prevented.  Thus, claims 76-99 would have been obvious over the disclosure of claims 1-8, 10 and 16-18 of ‘316 in view of Ishihashi et al. 

Conclusion

No claims are currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699